DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Response to Amendment
The Examiner accepts the amendments received on 03/24/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 6, 11 and 16. 
The Applicant, via the drawing, specification, and claim amendments filed on 03/24/2021 overcome the drawing objections, the specification objections, and the claim objections set forth in the previous Office. The Examiner, therefore, withdraws the drawing objections, the specification objections, and the claim objections. 
Response to Arguments
	Applicant’s arguments filed on 03/24/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
	On Page 9 of Applicant’s response, the Applicant argues “the subject matter of Applicant’s amended claims is no subject to section 101” because “the practical application is integrated within the claim”, the Examiner respectfully disagrees with the Applicant because 
	On Page 11 of Applicant’s response, the Applicant argues that the cited prior art, Singireddy, “fails to disclose, teach, or suggest the required viewing angle as claimed”. The Examiner finds these arguments moot as a new reference is introduced. 
	On Page 11 of Applicant’s response, the Applicant argues that the cited prior art, Viswanathan, “operational envelope is not computed dynamically in real-time based on computed required viewing angle”, the Examiner respectfully disagrees because Viswanathan computes its operational limits (operational envelope) with map data which is dynamic as it changes with different locations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites a method including at least one step. (Step 1: Yes) 
Step 2A Prong One: claim 1 recite the steps of determining road features from sensor data, computing a viewing angle as well as an operational envelope and generating a control signal. These limitations as drafted under its broadest reasonable interpretation covers 
Step 2A Prong Two: claim 1 recites the additional element of “be a processor” that performs the determining and computing steps. The determining and computing by a processor is recited at a high level of generality and merely automates the determining and computing steps, therefore acting as a generic computer to perform the abstract idea. The processor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The additional limitation is no more than mere instructions to apply the exception using the processor and therefore, does not integrate the abstract idea into a practical application. 
	Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer, the same analysis applies here in step 2B. Therefore, the independent claim 1 is ineligible. 

	Dependent claim 6 includes the steps of determining the operational envelope and comparing the viewing angle to the sensor profile. (Step 1: Yes) 
	Step 2A Prong One: claim 6 depends on claim 1 and recites the limitations of determining the operational envelope and comparing the viewing angle to the sensor profile. This claim recites an abstract idea which is directed to a mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claim does not include an additional elements that integrate the abstract idea into a practical application. 
	Step 2B: claim 6 does not include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly, claim 6 is not patent eligible. 
	
The additional limitations in the dependent claims 2-10 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-10 are not patent eligible. 

Claim 11 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites a system. (Step 1: Yes) 
Step 2A Prong One: claim 11 recite the steps of determining road features from sensor data, computing a viewing angle as well as an operational envelope and generating a control signal. These limitations as drafted under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of “by a processor”. That is, other than reciting “by a processor” nothing in the claim elements precludes the step from practically being performed in the mind. The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping. These limitations recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: claim 11 recites the additional element of “be a processor” that performs the determining and computing steps. The determining and computing by a processor is recited at a high level of generality and merely automates the determining and computing steps, therefore acting as a generic computer to perform the abstract idea. The processor is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The additional limitation is no more than mere instructions to apply the exception using the processor and therefore, does not integrate the abstract idea into a practical application. 
	Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer, the same analysis applies here in step 2B. Therefore, the independent claim 11 is ineligible. 
	
Dependent claim 16 includes the steps of determining the operational envelope and comparing the viewing angle to the sensor profile. (Step 1: Yes) 
	Step 2A Prong One: claim 16 depends on claim 1 and recites the limitations of determining the operational envelope and comparing the viewing angle to the sensor profile. This claim recites an abstract idea which is directed to a mental process. 
	Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claim does not include an additional elements that integrate the abstract idea into a practical application. 
	Step 2B: claim 16 does not include additional elements that are sufficient to amount to significantly more than the abstract idea. Accordingly, claim 16 is not patent eligible. 

The additional limitations in the dependent claims 12-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 11-20 are not patent eligible. Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 6-11, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 10877473 B2) in view of Wang (US 20200142067 A1) and Letwin (US 2017/0057520 A1). 

Regarding claim 1, Viswanathan teaches a method for controlling a vehicle (Claim 14, a method comprising instructions for autonomous control), comprising: 
Determining by a processor (Column 1, Line 52, “vehicle including at least one processor”), road features of an upcoming road based on at least one of sensor data and map data (Column 5, lines 30-45, “maps and plurality of sensors to identify features of a road”); 
Computing, by the processor, an operational envelope based on the computed viewing angle and a sensor profile (Claim 14, “operational limits for the road segment associated with the map data and in response to identifying the capabilities of the sensors of the vehicle”, Claim 14, “based on the road segment policy information and in response to identifying the capabilities of the sensors of the vehicle” The capabilities of the sensors includes the angle in which they view the road segment. ), wherein the operational envelope includes points along a map where the sensor can sense (Claim 14, “operational limits for the road associated with the map data and in response to identifying the capabilities of the sensor of the vehicle”); and 

Viswanathan does not teach computing, by the processor, a viewing angle of a sensor that is required to view the road features of the upcoming road based on at least one of a geometric function and a trigonometric function or generating a control signal to disable autonomous control. 
However, Wang teaches computing, by the processor, a viewing angle of a sensor that is required to view the road features of the upcoming road based on at least one of a geometric function and a trigonometric function( [0031] “data acquisition transforming step is for obtaining a plurality of three-dimensional LIDAR scan points of the road surface”, “the three-dimensional LIDAR sensor as a horizontal viewing angle, a vertical viewing angle”, “the LIDAR sensor can be rotated 360 degrees”, “each spin of the three-dimensional LIDAR sensor can generate the three-dimensional LIDAR sensor scan point coordinates (x’, y’, z’,) of the road surface”. That is the viewing angle is computed to view the road surface (road features) based on degrees of rotation and the generated point coordinates (geometric function and trigonometric function).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Viswanathan to incorporate the teachings of Wang and compute the viewing angle using geometric and trigonometric functions to improve the correctness and the accuracy of detection for a vehicle which is commercially desirable (Wang [0003]).  

However, Letwin teaches generating a control signal to disable autonomous control ([0026] “can select the vehicle operational state to disable autonomous control of the vehicle”). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified Viswanathan to incorporate the teachings of Letwin and use the technique to disable autonomous control. Doing so would aid in the vehicles automated driving features capabilities. (Letwin [0011]). 

Regarding claim 6 the combination of Viswanathan, Wang and Letwin teaches the method of claim 1, (shown above). 
Viswanathan teaches wherein the determining the operational envelope is based on comparison to the sensor profile (Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”. Claim 14, “identifying capabilities of sensors of the vehicle associated with the road segment where in the road segment comprises an operational limits.”) 
Viswanathan does not teach a viewing angle. 
However, Wang teaches a viewing angle ([0031] “the three-dimensional LIDAR sensor as a horizontal viewing angle, a vertical viewing angle”) 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified Viswanathan to incorporate the teachings of 

Regarding claim 7, the combination of Viswanathan, Wang and Letwin teaches the method of claim 6, (shown above).
 Viswanathan teaches wherein the sensor profile defines right and left horizontal viewing boundaries of the sensor. (Column 10, Line 60- 62, “may use a variety of sensors to facilitate various functions”, Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”, Column 11, lines 15-18, “vehicles require a level of sensor capabilities that can identify road geometry, lane lines, other vehicles, pedestrians, objects in or proximate the roadway, signs, road anomalies, etc..” the use sensors for functions that require a left and right viewing like with lane lines, is being taken as the sensor profile having right and left viewing boundaries.) 

Regarding claim 8, the combination of Viswanathan, Wang and Letwin teaches the method of claim 6, (shown above). 
Viswanathan teaches wherein the sensor profile defines top and bottom vertical viewing boundaries of the sensor. (Column 10, Line 60- 62, “may use a variety of sensors to facilitate various functions”, Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”, Column 11, lines 15-18, “vehicles require a level of sensor capabilities that can identify road geometry, lane lines, other vehicles, pedestrians, objects in or proximate the roadway, signs, road anomalies, etc..”, the use sensors for functions that require a up and 

Regarding claim 9, the combination of Viswanathan, Wang and Letwin teaches the method of claim 6, (shown above). 
Viswanathan teaches wherein the sensor profile defines range viewing boundaries of the sensor. (Column 10, Line 60- 62, “may use a variety of sensors to facilitate various functions”, Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”, Column 11, lines 15-18, “vehicles require a level of sensor capabilities that can identify road geometry, lane lines, other vehicles, pedestrians, objects in or proximate the roadway, signs, road anomalies, etc..”, the use sensors for functions that require a range of viewing like with road geometry is being taken as the sensor profile having range viewing boundaries).

Regarding claim 10, the combination of Viswanathan, Wang, and Letwin teaches the method of claim 6, (shown above). 
Viswanathan teaches wherein the sensor profile is based on vehicle speed. (Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”, Column 12, lines 42- 45, “vehicles having a full complement of sensors may be capable of driving at a speed higher than those that have a lower degree of sensor capability”). 

Regarding claim 11, Viswanathan teaches a system for controlling a vehicle (Claim 1, “an apparatus to facilitate autonomous or semi-autonomous control of a vehicle”), comprising:
 At least one sensor associate with an environment of the vehicle (Claim 1, “road segment specific information in response to identify capabilities of sensors of the vehicle”); and 
A controller configured to, by a processor (Column 10, Line 48, “a controller”, Column 1, Line 52, “vehicle including at least one processor”), receive the sensor data, determine road features of an upcoming road based on at least one of the sensor data and map data (Column 5, lines 30-45, “maps and plurality of sensors to identify features of a road”), compute an operational envelope based on a sensor profile (Claim 14, “operational limits for the road segment associated with the map data and in response to identifying the capabilities of the sensors of the vehicle”), wherein the operational envelope includes points along a map where the sensor can sense (Claim 14, “operational limits for the road associated with the map data and in response to identifying the capabilities of the sensor of the vehicle”), and generate a control signal based on the operational envelope (Claim 14, “operational limits for the road segment providing a first set of instructions for autonomous control in response to the capabilities of the sensors”). 
Viswanathan does not teach a viewing angle of a sensor that is required to view the road features of the upcoming road based on at least one a geometric function and a trigonometric function or generating a control signal to disable autonomous control. 

However, Wang teaches a viewing angle of a sensor that is required to view the road features of the upcoming road based on at least one of a geometric function and a trigonometric function ([0031] “data acquisition transforming step is for obtaining a plurality of three-dimensional LIDAR scan points of the road surface”, “the three-dimensional LIDAR sensor as a horizontal viewing angle, a vertical viewing angle”, “the LIDAR sensor can be rotated 360 degrees”, “each spin of the three-dimensional LIDAR sensor can generate the three-dimensional LIDAR sensor scan point coordinates (x’, y’, z’,) of the road surface”. That is the viewing angle is computed to view the road surface (road features) based on degrees of rotation and the generated point coordinates (geometric function and trigonometric function)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Viswanathan to incorporate the teachings of Wang and compute the viewing angle using geometric and trigonometric functions to improve the correctness and the accuracy of detection for a vehicle which is commercially desirable (Wang [0003]).  
The combination of Viswanathan and Wang does not teach generating a control signal to disable autonomous control.
However, Letwin teaches generating a control signal to disable autonomous control ([0026] “can select the vehicle operational state to disable autonomous control of the vehicle”). 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified Viswanathan to incorporate the teachings of Letwin and use the technique to disable autonomous control. Doing so would aid in the vehicles automated driving features capabilities. (Letwin [0011]). 

Regarding claim 16 the combination of Viswanathan, Wang and Letwin teaches the system of claim 11, (shown above). 
Viswanathan teaches wherein the determining the operational envelope is based on comparison of the sensor profile (Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”, Claim 14, “identifying capabilities of sensors of the vehicle associated with the road segment where in the road segment comprises an operational limits.”) 
Viswanathan does not teach a viewing angle. 
However, Wang teaches a viewing angle ([0031] “the three-dimensional LIDAR sensor as a horizontal viewing angle, a vertical viewing angle”) 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified Viswanathan to incorporate the teachings of Wang and use a viewing angle to improve the correctness and the accuracy of detection for a vehicle which is commercially desirable (Wang [0003]).  

Regarding claim 17, the combination of Viswanathan, Wang, and Letwin teaches the system of claim 16, (shown above). 
Viswanathan teaches wherein the sensor profile defines right and left horizontal viewing boundaries of the sensor. (Column 10, Line 60- 62, “may use a variety of sensors to facilitate various functions”, Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”, Column 11, lines 15-18, “vehicles require a level of sensor capabilities that can identify road geometry, lane lines, other vehicles, pedestrians, objects in or proximate 

Regarding claim 18, the combination of Viswanathan, Wang, and Letwin teaches the system of claim 16, (shown above). 
Viswanathan teaches wherein the sensor profile defines top and bottom vertical viewing boundaries of the sensor. (Column 10, Line 60- 62, “may use a variety of sensors to facilitate various functions”, Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”. Column 11, lines 15-18, “vehicles require a level of sensor capabilities that can identify road geometry, lane lines, other vehicles, pedestrians, objects in or proximate the roadway, signs, road anomalies, etc…” the use sensors for functions that require a up and down viewing like with road anomalies and street signs is being taken as the sensor profile having top and bottom viewing boundaries.) 

Regarding claim 19, the combination of Viswanathan, Wang, and Letwin teaches the system of claim 16, (shown above). 
Viswanathan teaches wherein the sensor profile defines range viewing boundaries of the sensor. (Column 10, Line 60- 62, “may use a variety of sensors to facilitate various functions”, Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”, Column 11, lines 15-18, “vehicles require a level of sensor capabilities that can identify road geometry, lane lines, other vehicles, pedestrians, objects in or proximate the 

Regarding claim 20, the combination of Viswanathan, Wang, and Letwin teaches the system of claim 16, (shown above). 
Viswanathan teaches wherein the sensor profile is based on vehicle speed. (Column 11, lines 4-5, “the sensor system may be a “sensor package” or level of sensor capabilities”, Column 12, lines 42- 45, “vehicles having a full complement of sensors may be capable of driving at a speed higher than those that have a lower degree of sensor capability.”) 

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan (US 10877473 B2), Wang (US 20200142067 A1), and Letwin (US 2017/0057520 A1) in view of Sweeny (US 2020/0108785 A1). 

Regarding claim 2, the combination of Viswanathan, Wang, and Letwin teaches the method of claim 1. 
The combination does not teach wherein the road features includes road edges. 
However, Sweeny teaches wherein the road feature includes road edges, ([0054] “autonomy system can perceive road features and detect other road conditions e.g. curves.”) 
 It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified the combination of Viswanathan, Wang, and 

Regarding claim 3, the combination of Viswanathan, Wang, Letwin and Sweeny teaches the method of claim 2 (shown above). 
Viswanathan teaches wherein the road feature includes a static object adjacent to the road edges (Column 5, lines 31-32 “identify objects proximate a road segment”). 

Regarding claim 4, the combination of Viswanathan, Wang, Letwin and Sweeny teaches the method of claim 2 (shown above). 
Viswanathan does not teach wherein the road feature further includes a dynamic object. 
However, Sweeny teaches wherein the road feature further includes a dynamic object, ([0054] “autonomy system can perceive road features, and detect other vehicles and or objects and predict the position and or movement of such elements”).
 It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified Viswanathan to incorporate the teachings of Sweeny and have the road features include dynamic objects to improve vehicle safety (Sweeny [0040]).

Regarding claim 5, the combination of Viswanathan, Wang, and Letwin teaches the method of claim 1 (shown above). 

However, Sweeny teaches wherein the road feature includes a road grade. ([0054] “autonomy system can perceive road features, and detect road conditions e.g. changes in road grade”).
 It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified Viswanathan to incorporate the teachings of Sweeny and have the road features include road grade to improve vehicle safety (Sweeny [0040]). 

Regarding claim 12, the combination of Viswanathan, Wang, and Letwin teaches the system of claim 11. 
The combination does not teach wherein the road features includes road edges. 
However, Sweeny teaches wherein the road feature includes road edges, ([0054] “autonomy system can perceive road features and detect other road conditions e.g. curves.”) 
 It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified the combination of Viswanathan, Wang, and Letwin to incorporate the teachings of Sweeny and have the road features include the road edges to improve vehicle safety (Sweeny [0040]). 

Regarding claim 13, the combination of Viswanathan, Wang, Letwin and Sweeny teaches the system of claim 12 (shown above). 


Regarding claim 14, the combination of Viswanathan, Wang, Letwin and Sweeny teaches the system of claim 12 (shown above). 
Viswanathan does not teach wherein the road feature further includes a dynamic object. 
However, Sweeny teaches wherein the road feature further includes a dynamic object, ([0054] “autonomy system can perceive road features, and detect other vehicles and or objects and predict the position and or movement of such elements”).
 It would have been obvious to one of ordinary sill in the art before the effective filing date of the claimed invention to have modified Viswanathan to incorporate the teachings of Sweeny and have the road features include dynamic objects to improve vehicle safety (Sweeny [0040]).

Regarding claim 15, the combination of Viswanathan, Wang, and Letwin teaches the system of claim 11 (shown above). 
The combination does not teach wherein the road feature includes a road grade.
However, Sweeny teaches wherein the road feature includes a road grade. ([0054] “autonomy system can perceive road features, and detect road conditions e.g. changes in road grade”).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singireddy (US 2018/0090039 A1) discuss viewing angles.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha P Pelow whose telephone number is (408)918-7533.  The examiner can normally be reached on Monday - Thursday 8am - 5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.P./Examiner, Art Unit 3667   
                                                                                                                                                                                        /RACHID BENDIDI/Primary Examiner, Art Unit 3667